                        Case 19-21438                Doc 20         Filed 10/01/19 Entered 10/01/19 15:15:15                                Desc Main
                                                                      Document     Page 1 of 4
 Fill in this information to identify your case:
 Debtor 1              Jennifer                                                       Ortiz-Richie
                       First Name                       Middle Name                   Last Name
                                                                                                                 Check if this is:
 Debtor 2
 (Spouse, if filing)   First Name                       Middle Name                   Last Name                        An amended filing

 United States Bankruptcy Court for the:         Northern                       District of Illinois                   A supplement showing post-petition chapter 13
                                                                                                                       expenses as of the following date:
                                                                                            (State)
 Case number           19-21438
 (If known)                                                                                                            MM / DD / YYYY

Official Form 106J
Schedule J: Your Expenses - Amended                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
 Part 1:       Describe Your Household
 1. Is this a joint case?
              No. Go to line 2

              Yes. Does Debtor 2 live in a separate household?
                        No
                        Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                No
    Do not list Debtor 1 and               Yes. Fill out this information for      Dependent's relationship to        Dependent's          Does dependent live
    Debtor 2.                              each dependent                          Debtor 1 or Debtor 2               age                  with you?
                                                                                   Child                              21 years                No.
                                                                                                                                             Yes.
                                                                                   Child                              14 years               No.
                                                                                                                                             Yes.
 3. Do your expenses include
    expenses of people other               No
    than
    yourself and your                      Yes
    dependents?

 Part 2:       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 106I.)                                                            Your expenses
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                               $750.00
      any rent for the ground or lot. 4.                                                                                                     4.
       If not included in line 4:
       4a. Real estate taxes                                                                                                                 4a                    $0.00
       4b. Property, homeowner's, or renter's insurance                                                                                     4b.                    $0.00
       4c. Home maintenance, repair, and upkeep expenses                                                                                    4c.                    $0.00
       4d. Homeowner's association or condominium dues                                                                                      4d.                    $0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                    page 1
                    Case 19-21438               Doc 20          Filed 10/01/19 Entered 10/01/19 15:15:15                              Desc Main
                                                                  Document     Page 2 of 4
Debtor 1 Jennifer                                                        Ortiz-Richie               Case number (if known) 19-21438
          First Name                        Middle Name                  Last Name


                                                                                                                                             Your expenses
5. Additional mortgage payments for your residence, such as home equity loans                                                          5.               $0.00
6. Utilities:
   6a. Electricity, heat, natural gas                                                                                                  6a.              $0.00
   6b. Water, sewer, garbage collection                                                                                               6b.               $0.00
   6c. Telephone, cell phone, Internet, satellite, and cable services                                                                  6c.           $100.00
   6d. Other. Specify:                                                                                                                 6d               $0.00
7. Food and housekeeping supplies                                                                                                      7.            $695.00
8. Childcare and children's education costs                                                                                           8.                $0.00
9. Clothing, laundry, and dry cleaning                                                                                                9.             $150.00
10. Personal care products and services                                                                                               10.            $150.00
11. Medical and dental expenses                                                                                                       11.            $150.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                      12.            $270.00
    Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                                13.               $0.00
14. Charitable contributions and religious donations                                                                                  14.               $0.00
15. Insurance.
   Do not include insurance deducted from your pay or included in lines 4 or 20.
   15a. Life insurance                                                                                                                15a               $0.00
   15b. Health insurance                                                                                                              15b               $0.00
   15c. Vehicle insurance                                                                                                             15c            $160.00
   15d. Other insurance. Specify:                                                                                                     15d               $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
   Specify:                                                                                                                                             $0.00
                                                                                                                                       16
17. Installment or lease payments:
   17a. Car payments for Vehicle 1                                                                                                    17a               $0.00
   17b. Car payments for Vehicle 2                                                                                                    17b               $0.00
   17c. Other. Specify:                                                                                                               17c               $0.00
   17d. Other. Specify:                                                                                                               17d               $0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from                                                         $0.00
    your pay on line 5, Schedule I, Your Income (Official Form 106I).                                                                 18.
19.Other payments you make to support others who do not live with you.
   Specify:                                                                                                                           19.               $0.00
20.Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
   20a. Mortgages on other property                                                                                                   20a               $0.00
   20b. Real estate taxes.                                                                                                            20b               $0.00
   20c. Property, homeowner's, or renter's insurance                                                                                  20c               $0.00
   20d. Maintenance, repair, and upkeep expenses.                                                                                     20d               $0.00
   20e. Homeowner's association or condominium dues                                                                                   20e               $0.00




  Official Form 106J                                                    Schedule J: Your Expenses                                              page 2
                    Case 19-21438             Doc 20         Filed 10/01/19 Entered 10/01/19 15:15:15                                Desc Main
                                                               Document     Page 3 of 4
Debtor 1 Jennifer                                                       Ortiz-Richie               Case number (if known) 19-21438
         First Name                       Middle Name                   Last Name
21.Other. Specify: Contribution for son's monthly rent at college, ,                                                           21                 $375.00

22. Calculate your monthly expenses.                                                                                                             $2,800.00
   22a. Add lines 4 through 21.                                                                                                                      $0.00
   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                          $2,800.00
   22c. Add line 22a and 22b. The result is your monthly expenses.                                                             22.
23.Calculate your monthly net income.
   23a. Copy line 12 (your combined monthly income) from Schedule I.                                                          23a                $3,455.08
   23b. Copy your monthly expenses from line 22 above.                                                                        23b                $2,800.00
   23c. Subtract your monthly expenses from your monthly income.                                                                                  $655.08
        The result is your monthly net income.                                                                                23c

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
        No
        Yes

                    Explain here:




  Official Form 106J                                                   Schedule J: Your Expenses                                             page 3
Case 19-21438   Doc 20   Filed 10/01/19 Entered 10/01/19 15:15:15   Desc Main
                           Document     Page 4 of 4
